El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
El presente es nn recurso de certiorari interpuesto por la mercantil Sobrinos de Ezquiaga contra el Hon. Jesús M. Eossy, Juez Especial de la Corte de Distrito de San Jnan, sección Ia., con objeto de revisar los procedimientos seguidos en el caso de Sucesores de Abarca S. en C. v. Central Vannina, sobre cobro de dólares y nombramiento de síndico, pendiente en la dicha Corte de Distrito de San Jnan, Sección Ia.
Presentada la solicitud, esta Corte Suprema, antes- de ex-pedir el auto, fijó la audiencia del 29 de julio último a fin de que las partes interesadas informaran con la amplitud debida sobre si la cuestión envuelta en el asunto podía o nó decidirse dentro del procedimiento extraordinario de certiorari. En el día señalado comparecieron el peticionario y los síndicos nombrados en el dicho caso de Sucesores de Abarca S. en C. v. Central Vannina, por medio de sus abogados. Terminajos los informes, la corte resolvió expedir el auto y señalar la *389vista para el día siguiente 30 de julio de 1914, en cuya fecha volvieron a comparecer los peticionarios por su ahogado, los síndicos por el suyo y además el juez demandado Sr. Eossy en persona. Todos informaron ampliamente y el caso quedó sometido a nuestra consideración y resolución.
De los autos originales en el repetido pleito de Sucesores de Abarca S. en C. v. Central Vannina, que tenemos a la vista, resulta lo que sigue:
La Corte de Distrito de San Juan, Sección Ia., el 4 de mayo de 1914 dictó una orden nombrando a Abelardo de la Haba y a Eud Myohl, síndicos de la propiedad real y personal de la Central Vannina, Inc., autorizándolos “para continuar la ex-plotación de la factoría de la corporación demandada y para que administren y rijan dicha factoría y cualquiera otra empresa o negocio a que dicha corporación esté dedicada por virtud de arrendamientos, contratos, compromisos o en cualquier otra forma, como hasta la fecha hayan sido regidos y administrados en beneficio e interés de la citada Central Vannina; y en tal sentido conserven dicha propiedad en buena condición y estado de modo que sea segura y beneficiosamente usada; pretejan la referida propiedad y empleen la persona o personas necesarias a la consecución de los fines indicados y verifiquen los pagos y desembolsos que fueren procedentes.” Los síndicos nombrados otorgaron la fianza exigida, pres-taron juramento, tomaron posesión de la propiedad real y personal de la corporación azucarera demandada, y entraron de lleno en el ejercicio de sus funciones.
Después de realizados otrós actos que no hace al'caso in-vestigar, los síndicos, el 13 de julio de 1914, presentaron una petición a la’ corte de distrito para obtener préstamos de dinero por medio de certificados de síndicos, y a tal efecto ale-garon y suplicaron lo "que sigue:
“1°. Que vuestros síndicos ban becbo un cuidadoso y detenido examen del estado y condición de todas las plantaciones de la Central Vannina, asesorándose para ello del mayordomo de campo de dicha factoría; y tanto las de cañas propias como las de colonos, están *390actualmente en un estado de completo abandono y con bien defini-das señales de deterioro y futura merma en su rendimiento.
“2°. Que vuestros síndicos, tienen la absoluta convicción de que si no se procede inmediatamente y sin pérdida alguna de tiempo al acondicionamiento y < cuidado de dichas plantaciones, la próxima cosecha de 1915 será un completo fracaso, con manifiesta pérdida de la casi totalidad de la cosecha que ahora se calcula.
“3o. Que dichas plantaciones de cañas constituyen el único activo y garantía de los distintos acreedores de dicha corporación, inclu-yendo principalmente sus acreedores refaccionistas y otros más o me-nos privilegiados, con exclusión única de sus acreedores hipotecarios, de tal modo que si se permite la completa ruina de aquéllas, por falta de una oportuna e inmediata atención, vuestros síndicos no tendrían medio alguno de satisfacer ni un ínfimo tanto por ciento de las obli-gaciones pendientes contra dicha corporación, a la vez que sobreven-dría una pronta ejecución de todos los bienes que a aquélla corres-ponden.
“4o. Que a pesar de que como ya han manifestado, dichas plan-taciones constituyen la única fuente de ingresos de dicha compañía, vuestros síndicos se han visto en la inevitable necesidad en el momento más crítico, de suspender todo trabajo de cultivo y acondicionamiento de las mismas, por falta de efectivo para atender a dichos gastos; habiéndose negado las distintas entidades de quienes vuestros síndicos han solicitado préstamos para tal propósito, a verificarlos en otras condiciones que no sea bajo la garantía de esta corte y por medio de certificados de síndicos, por ella autorizados, con carácter de pre-ferentes sobre las demás obligaciones pendientes de dicha factoría, y para ser necesariamente reembolsados con el producto de los pri-meros ingresos y frutos elaborados en la próxima zafra de 1915.
“5o. Que la suma indispensable de momento para tales atenciones hasta que pueda determinarse mejor más adelante el total necesario, es de doce mil dollars, para dedicarse exclusivamente a apremiantes obligaciones y trabajos de cultivo.
“Por todo lo cual vuestros síndicos suplican'a la Hon. Corte se sirva dictar una orden autorizándoles, en las condiciones que estime procedentes, a negociar un empréstito preliminar de doce mil dollars, con intereses del 9 por ciento anual garantizados con certificados de síndicos, que constituirán un gravamen preferente y especial sobre los primeros ingresos de la corporación y los frutos que habrán de elaborarse en la próxima cosecha de 1915; y que serán considerados como crédito privilegiado a los efectos y para los fines que antes se mencionan. ’ ’
*391El 14 de julio de 1914 se celebró la vista de la petición de los síndicos, con asistencia de sn abogado y del de la mercan-til Sobrinos de Ezquiaga, dueña de un crédito refaccionario cuya preferencia quedaría afectada de declararse con lugar la solicitud de los síndicos. El acreedor refaccionario indi-cado se opuso y formuló su oposición por escrito en los si-guientes términos:
“Que consignan su más formal oposición a la petición de los sín-dicos consignada-'en moción del día 13 del corriente, y encaminada •a obtener en la corte autorización para levantar un empréstito pre-liminar de $12,000 con interés del 9 por ciento- garantizados con certificados de .síndicos, que constituirán un gravamen preferente y especial sobre los primeros ingresos de la corporación y los frutos que habrán de elaborarse en la próxima cosecha de 1915, basando vuestros peticionarios su oposición en las siguientes razones:
“Primera. Porque la expedición de certificados de síndicos que se solicita con carácter de gravamen preferente y especial sobre los frutos que se elaboren en la próxima zafra de 1915, contradice, se opone, y hace de todo punto ineficaz, la preferencia anteriormente reconocida al crédito de vuestros peticionarios, originado del con-trato de refacción agrícola que fué objeto de la escritura de 25 de agosto de 1913 ante el Notario Don Julio César González: cuyo con-trato es obligación de la actual sindicatura, en cuanto fué por esta 'última reconocido aceptado y cumplimentado parcialmente. Copia del mismo se une a continuación para que forme parte de la presente.
“Segunda. Porque la aludida preferencia que se interesa, para los dichos certificados de síndicos, es también opuesta y contradictoria a la que a los créditos de refacción agrícola anotados en el registra de contratos agrícolas, cual lo está el de vuestros peticionarios,- reco-noce la sección 4a. de la Ley de’10 de marzo de 1910; y a la preda-ción que a créditos de dicha índole, atribuyen los artículos 1824 y 1825 del Código Civil tal como fueron reformados por la antes indi-cada Ley de 1910; y en tal sentido los certificados de síndicos que se expidan, con la preferencia interesada, en su condición de poste-riores al de vuestros peticionarios, no podrán ser inscritos en el dicho registro de contratos agrícolas mientras esté vigente, como en la actualidad lo está, la anotación del crédito de vuestros peticionarios. ■
“Terfera. Porque la petición de los síndicos sobre expedición de certificados de síndicos,, se limita a señalar como fin o destino de los fondos que levante con dichos certificados, el atender a apremiantes *392obligaciones y trabajos de cultivos y tal vaguedad e indeterminación del destino que debe darse a los fondos levantados, es contraria a la jurisprudencia que rige en la materia, la que exige una detallada especificación de la suma necesitada y de los propósitos a que se destinan. 34 Cyc., 301. Meyer v. Johnston, 53 Ala., 237.
“Cuatro. Porque sólo en los casos de sindicatura de compañías de ferrocarriles, y en razón al carácter cuasi público de éstos, tienen las cortes autoridad y poder para expedir certificados de síndicos, que constituyan gravamen preferente a. cualquier otro anterior, sin que medie el consentimiento del primer acreedor; 34 Cyc., 298; y en el caso de autos no siendo la Central Yannina, una corporación de carácter cuasi público, la corte carece de jurisdicción y poder para autorizar la expedición de certificados preferentes, en la forma inte-resada por los síndicos.
“Quinta. Porque es doctrina igual mantenida por la jurispru-dencia que en casos cual el que nos ocupa, el interés de la corpora-ción y el de los acreedores preferentes se armoniza debidamente, expi-diendo certificados sin perjuicio de los créditos preferentes consti-tuidos en favor de personas que no prestan su consentimiento a tal expedición. Rutherfor v. Pennsylvania Midland R. Co., 178 Pa., 38.
“Bajo los fundamentos expuestos, vuestros peticionarios dejan consignada su oposición a la expedición de los certificados de sín-dicos interesada, y
“Suplican a la corte se sirva desestimar la petición de los síndi-cos a que queda hedía referencia.”
El 22 de julio de 1914, la corte de distrito resolvió la cues-tión suscitada por medio de una orden que, copiada a la letra, dice así:
“PoR Cuanto, Rud Myohl y Abelardo de la Haba, síndicos judi-ciales nombrados por esta corte en el caso arriba indicado, han archi-vado en esta secretaría una moción que fué discutida en cámara el día 14 de los corrientes con asistencia y audiencia del acreedor refac-cionario Sobrinos de Exquiaga, representado por su abogado Don Eduardo Acuña, solicitando autorización para obtener la suma de doce mil dollars ($12,000) mediante la expedición de certificados de ‘receivers,’ cuya suma es urgentemente necesaria para la conserva-ción de las plantaciones) pago de cañas entregadas ya a la central y compensación del personal de campo y oficinas, necesario para el *393desenvolvimiento de los negocios de dicha corporación, y a cuya solicitud se opuso dicho acreedor refaccionario, alegando que no se podía acordar el pago de ningún crédito con preferencia al suyo.
“Por CUANTO, de las manifestaciones de dichos síndicos, deriva-das del examen que han hecho de las plantaciones, resulta que éstas se encuentran en un lamentable estado de abandono, debido -a la carencia de recursos de la administración judicial para atenderlas y conservarlas en buen estado de cultivo.
“Por Cuanto, estas manifestaciones de los síndicos han sido en parte comprobadas por inspección personal del juez que suscribe esta orden, quien ha visto algunas de estas plantaciones y llegado al con-vencimiento de que si las cañas no son inmediatamente atendidas, no producirán beneficio alguno cuando se dé principio a la próxima zafra.
“Por Cuanto, existe en la actualidad un contrato de refacción otorgado por la Central Yannina a favor de Sobrinos de Ezquiaga, por una crecida suma de dinero como saldo de operaciones refaccio-narias anteriores, cuyo crédito refaccionario tiene como única y exclu-siva garantía el producto de dichas plantaciones de caña, y es de todo punto evidente, que si a estos cultivos no se les presta la debida y urgente atención, se perdería totalmente la cosecha y desaparecería por consiguiente la garantía de 'ese crédito con manifiesto perjuicio de dichos acreedores refaccionarios.
“Por cuanto, de la relación detallada de los gastos que los sín-dicos han presentado a esta corte, aparece que la antes dicha suma de doce mil dollars, es la cantidad estrictamente indispensable en este momento para las atenciones urgentes especificadas en dicha relación presentada a la corte por' los síndicos.
“Por Cuanto, dichos síndicos y aun el mismo juez de esta corte han verificado cuantas gestiones han sido necesarias para conseguir, por cualquier otro medio, del que aquí se adopta, los recursos sufi-cientes para los fines indicados, siendo inútiles estos esfuerzos, por-que tanto los bancos como los propios acreedores refaccionarios, han rehusado facilitar a esta administración judicial los recursos necesa-rios para cubrir estas perentorias atenciones.
“Por Cuanto, esta corte, en casos de esta índole, tiene faculta-des discrecionales bastantes para adoptar medidas extraordinarias convenientes y precisas para la protección y conservación de todas las. propiedades sujetas a la administración judicial, a fin de que ésta resulte práctica y provechosa, no sólo para las partes litigantes, *394sino para todas las personas cuyo interés en el éxito de esta adminis-tración, esté plenamente demostrado.
, “Por cuanto la corte, al adoptar esta resolución, no tiene el pro-pósito de perjudicar ni postergar el crédito que cualquier persona pueda tener en contra de la Central Yannina, ni mucho menos el del acreedor refaccionario,, cuya préferencia no queremos desconocer, sino que, por el contrario, es la sana intención de la corte, atender debidamente al cultivo de las plantaciones de cañas que actualmente existe, las cuales se encuentran en estado ruinoso por falta de los recursos pecuniarios suficientes con que atender a su limpieza y cui-dado, y cuyas plantaciones, convertidas más tarde en azúcar, cons-tituyen la única fuente de recursos con que la central cuenta para hacer frente a sus grandes responsabilidades, que no consisten solo en el pago del crédito refaccionario.
“Por cuanto, la corte autoriza la expedición de certificados de síndicos judiciales hasta cubrir la cantidad de doce mil dollars, y ordena que tales certificados sean autorizados con la firma oficial de los Señores Rud Myohl y Abelardo de la Haba, como tales síndicos judiciales nombrados por esta corte, en número total de seis, y por valor de dos mil dollars cada uno de dichos certificados, con el carác-ter de Ululas al portador, y cuyos certificados deberán ser pagados con preferencia a cualquier otro crédito, el día 31 de marzo de mil novecientos quince, o en cualquier otra fecha anterior en que los sín-dicos nombrados por esta corte tengan el dinero suficiente para su pago; y se ordena además que dicha suma de doce mil dollars, una vez obtenida por esta administración judicial, sea destinada al pago' de las siguientes atenciones:
(a) Limpieza y desyerbo de mil cuerdas de cañas, más o menos, destinadas a la zafra de 1915, que calculado al precio de cuatro dollars, por unidad resulta un total de_ $4, 000
(&) Compra de abono y su aplicación a plantaciones pro-pias de la central_ 2, 700
(o) Anticipos a colonos cuyas cañas, por falta de recursos se encuentran en lamentable estado de abandono; entendién-dose que la cantidad que a cada uno se entregue no debe exceder de dos dollars cincuenta centavos por cuerda, hasta un total de mil doscientas cuerdas aproximadamente_ 3, 000
Al frente. $9, 700
*395Del frente_,--$9, 700-
(d) Pago de diferencias no satisfechas aún a los colonos que a continuación se relacionan, por cañas entregadas a la Central Yannina durante el período de la administra-ción judicial:
Saturnino Fernández_$93. 00
José Solis Amy__i_ 16. 00
José Fuentes Gómez_124. 00
Delfín Cátala_ 2. 00
Juan Elias Cruz_ 8. 00
Nicasio Sosa_'_<_ 18. 00
Cristino Bravo_ 6. 00
Domingo Fuentes García_ 7. 00
Juan Gotay_105. 00
Luciana Cruz_ 2. 00
Gregorio Santana_ 2. 00
Justina Morales de León_j_ 9. 00
Gonzalo Díaz_ 1. 00
Marcelino Salazar_ 20. 00
Ramón Acosta López_ 5. 00
Jacinto Alamo_ 1. 00
Teodoro Amador_ 14. 00
Concepción Marín_!_1_■_ 10. 00
Francisco. Chiclana_ 8. 00
Hernáiz & Muriel_ 48. 00
Total_ 500
(e) Pago de atenciones urgentísimas como son el del per sonal de campo necesario para cultivos, inscripciones de ciertos contratos de molienda que carecen de ese requi-sito legal, y pago de peritos que se han utilizado y deben utilizarse más tarde, para la tasación de cañas de colo-nos que están en desacuerdo con la central_ 1, 800
Total_ $12, 000
Y dos días después, el 24 de julio de 1914, la mercantil Sobrinos de Ezquiaga acudió a esta Corte Suprema por medio de la solicitud de certiorari a que nos hemos referido y pidió a esta corte que revisara los procedimientos de la de dis-trito de San Juan en el indicado caso de Abarca y anulara la orden de 22 de julio de 1914, arriba transcrita:
“(A) Porque siendo la Central Yannina una corporación pri-*396vada, sin carácter público ni cuasi público alguno, la corte ha exce-dido su jurisdicción, autorizando la expedición de certificados de sín-dicos para ser pagados en la próxima zafra de los primeros fondos que realicen los síndicos, con preferencia al crédito de la peti-cionaria, que, por su condición de refaccionario, tiene, en cuanto a los frutos de la finca refaccionada, y hasta su total pago, preferen-cia especial y determinadamente reconocida por la ley sobre todo crédito posterior de cualquier naturaleza que fuese.
“(B) Porque la corte ha excedido su jurisdicción, autorizando la expedición de dichos certificados, en la forma y con el alcance dichos, no obstante la oposición de la peticionaria y sin salvar en forma ni modo alguno su interés privilegiado. .
“(O) Porque la corte ha excedido igualmente su jurisdicción, al disponer que los fondos producidos por dichos certificados, de carácter especialmente privilegiado y preferente, se destinen en su mayor parte, e inviertan especialmente en compra de abonos, anti-cipos a colonos, y pago de diferencias adeudadas en la zafra anterior a colonos do la corporación, asignando con ellos a dichas aten-ciones una marcada y efectiva prelación sobre el crédito de la peti-cionaria, y no obstante ser el fundamento único y básico de la expe-dición, de tales certificados,'la conservación y mantenimiento en cul-tivo de las plantaciones de caña.
“(D) Porque la orden de la co'rte es inconsistente con sus pro-pios fundamentos en cuanto reconociendo la preferencia y prelación del crédito de la peticionaria; y consignando su propósito de no per-judicar ni postergar dicho crédito, lo posterga y perjudica de hecho, al atribuir a los certificados dicho carácter preferente, sobre cual-quier otro crédito.
“(E) Porque el procedimiento tramitado en orden a dichos cer-tificados, es nulo de acuerdo con el artículo 4 del Código Civil, en cuanto viola abiertamente los artículos 1824 y 1825 del mismo cuerpo legal y las secciones 4a., 8a. y 9a. de la Ley sobre Contratos de Refac-ción Agrícola, de 10 de marzo de 1910.”
Expuesto lo que antecede, procederemos al estudio y reso-lución de la cuestión debatida.
Son hechos plenamente demostrados que la Central Van-nina es una corporación privada organizada bajo las leyes de Puerto Rico; que está en la actualidad bajo la adminis-tración de dos síndicos nombrados por una corte de justicia para continuar la explotación de su factoría azucarera y para *397conservar sn propiedad en buena condición de modo que sea segura y beneficiosamente usada; que los síndicos nombra-dos alegando el mal estado de las cañas de la central y de sus colonos, la carencia de metálico y la pérdida del cosecho si las siembras no se atendían debidamente a tiempo, pidie-ron a la corte que los autorizara a expedir certificados de síndicos por valor de doce mil pesos, que era la suma que de momento necesitaban, para ser cobrados con preferencia a cualquier otro crédito sobre los primeros ingresos de la cor-poración y los frutos que habrán de elaborarse en la próxima cosecha de 1915; que la petición fué tramitada con la inter-vención del único acreedor preferente cuyo crédito quedaría postergado de accederse a lo solicitado por los síndicos, y que no obstante la oposición de dicho acreedor privilegiado, la corte de distrito ordenó que los certificados se expidieran.
Una de las cláusulas del contrato celebrado entre el acree-dor .que se opuso a la petición de los Síndicos y la Central Yannina, cuyo contrato aparece debidamente inscrito en el Registro de Contratos Agrícolas del Registro de la Propie-dad de San Juan, desde el 1 de octubre de 1913, dice así:
“Primera. La Corporación Central Yannina representada por su Presidente Don Antonio Caubet y Pons, con la autorización del board de directores en concepto de dueña y arrendataria de las fincas descritas, afecta y grava los productos o frutos de las mismas que se obtengan de las cañas de cultivo y también de las que le correspon-dan en virtud de los contratos celebrados con los colonos, a favor de los Señores Sobrinos de Esquiaga, para responder con tales pro-ductos al pago del crédito de refacción agrícola por la suma de dos-cientos mil dollars que expresa el contrato inserto.”
Y las leyes al amparo de las cuales se celebró dicho con-trato y que están vigentes en la actualidad, son:
La sección 4 de la ley No. 37 de 1910, sobre contratos de refacción agrícola y molienda de cañas y para otros fines, que es como sigue:
“Sección 4. — El crédito de refacción agrícola, desde la fecha de su presentación en el registro que más adelante se establece, tendrá *398preferencia a los créditos posteriores de cualquiera otra naturaleza, excepción hecha de los créditos por contribuciones a favor de El Pueblo de Puerto Rico, según lo dispuesto en la ley, en cuanto a los frutos de la finca refaccionada, durante los años comprendidos en el contrato y siempre hasta que el acreedor sea completamente satisfecho del total importe de su crédito.
“En el caso de que el acreedor no hubiese sido íntegramente satis-fecho del crédito, durante el plazo del contrato, deberá concertar con el deudor el oportuno documento de prórroga, o promover la demanda a que atañe la sección 9, dentro de los seis meses subsi-guientes al vencimiento del contrato.”
Y los artículos 1824 y 1825 del Código Civil revisado que, tales como quedaron enmendados en 1910, Leyes de 1910, páginas 126 y 127, disponen:
“Artículo 1824. — Con relación a determinados bienes inmuebles y derechos reales del deudor, gozan de preferencia:
“1. Los créditos a favor de El Pueblo de Puerto Rico, o de la correspondiente municipalidad, sobre los bienes de los contribuyen-tes, por el importe de las tres últimas anualidades, y la corriente no pagada, de las contribuciones qué graviten sobre ellos.
“2. Los créditos por refacción agrícola, en cuanto a los frutos de las fincas objeto de la refacción, según lo determinado en la ley especial sobre esta materia.
“3. Los créditos de los aseguradores, sobre los bienes asegura-dos, por los premios del seguro de dos años, y si fuere el seguro mutuo, por los dos últimos dividendos que se hubiesen repartido.
“4. Los créditos hipotecarios y los refaccionarios, anotados ,e inscritos en el registro de la propiedad, sobre los bienes hipoteca-dos o que hubiesen sido objeto de la refacción.
“5. Los créditos preventivamente anotados en el registro de la propiedad en virtud de mandamiento judicial, por embargos, secues-tros o ejecución de sentencias, sobre los bienes anotados, y sólo en cuanto a créditos posteriores.
“6. Los refaccionarios no anotados ni inscritos, sobre los inmue-bles a que la refacción se refiera, y sólo respecto a otros créditos dis-tintos de los expresados en los cuatro números anteriores.”
“Artículo 1825. — Con relación a los demás bienes muebles e in-muebles del deudor, gozan de preferencia:
“1. Los créditos a favor de El Pueblo de Puerto Rico y a la correspondiente municipalidad, por las contribuciones de las tres *399últimas antialidad.es vencidas, y la corriente no pagada, no compren-dida en el párrafo número 1 de la sección 1824.
“2. Los créditos por refacción agrícola, en cnanto a los frutos de las fincas objeto de la refacción, según lo determinado en la ley especial sobre esta materia.
“3. Los devengados:
‘ ‘ a. Por gastos de justicia y de administración del concurso en interés común de los acreedores, hechos con la debida autorización o aprobación.
“b. Por los funerales del deudor, según el uso del lugar, y tam-bién los de su mujer y los de sus hijos constituidos bajo su patria potestad, si no tuviesen bienes propios.
“o. Por gastos de la última enfermedad de las mismas personas, causados en el último año, contando hasta el día del fallecimiento.
“d. Por jornales y salarios de dependientes y criados domésticos, correspondientes al último año.
“e. Por anticipaciones hechas al deudor, para sí y su familia constituida bajo su autoridad, en comestibles, vestido o calzado, en el mismo período de tiempo.
Por pensiones alimenticias durante el juicio de concurso, a no ser que se funde en un título de mera liberalidad.
“4. Los créditos que sin privilegio especial consten:
“a. En escritura pública.
“b. Por sentencia firme, si hubiesen sido objeto de litigio.'
“Estos créditos tendrán preferencia entre sí por el orden de anti-güedad de las fechas de las escrituras y de las sentencias.”
La cuestión a resolver queda, pues, planteada en los si-guientes términos:
¿Puede una corte alterar las condiciones de un contrato celebrado voluntaria y válidamente al amparó de las leyes? ¿Lleva consigo la facilitad que- tienen las cortes para nom-brar síndicos en ciertos y determinados casos, la de tomar absoluto control sobre la propiedad de que se dé posesión a los síndicos de tal manera que pueda variar el orden en que dicha propiedad había sido anteriormente gravada por sus dueños?
Hemos estudiado cuidadosamente la ley y nada dispone sobre el particular. Hemos estudiado de igual modo la juris-*400prudencia y no encontramos que se haya ejercitado tal poder en casos iguales al que está sometido a nuestra decisión.
¿Qué garantía puede ofrecer a los ciudadanos de un país una ley que clara y terminantemente asegura el pago de un crédito en un orden determinado, si un juez puede después discrecionalmente alterar el contrato de tal modo que haga completamente ilusoria la seguridad pactada?
Reconocer tal poder eu la judicatura en ausencia de una disposición legislativa previa y clara, sería ir en contra de los principios fundamentales que informan nuestro sistema de gobierno.
Guando surge una situación difícil en los negocios de una corporación, cuando los en ella interesados tienen confianza en que aquella situación es transitoria y podría salvarse con un esfuerzo supremo, los mismos interesados generalmente por su propia voluntad postergan sus derechos en la espe-ranza de verlos reconocidos en toda su plenitud en el futuro. De ahí que se registren muchos casos en los cuales se ha recu-rrido al medio de la expedición de certificados de síndicos preferentes autorizada por el poder judicial, a fin de obtener ciertas sumas de dinero especialmente garantidas que per-mitan hacer frente ai conflicto. Pero no se ha recurrido, ni se comprende que se recurra, a tal medio, cuando los mismos interesados se oponen.
En el presente caso el único acreedor cuyo crédito prefe-rente quedaría postergado, se ha opuesto a la solicitud de los síndicos. Tanto éstos en su petición como la corte en su orden se refieren al hecho de que la medida solicitada y adop-tada tiende a proteger especialmente al acreedor refaccio-nario. Sin embargo, el acreedor refaccionario se ha opuesto expresamente a que se le proteja de tal modo, y nos parece que él está en mejores condiciones que nadie para solicitar o adoptar las medidas protectoras de sus propios intereses.
En el curso de su argumentación en el acto de la vista ante esta Corte Suprema, el representante legal del acreedor refaccionario manifestó que según el contrato tenía derecho *401a cobrar su crédito percibiendo tres pesos por cada saco de azúcar fabricado por la central y que había llegado a ofre-cer a los síndicos qne estaba dispuesto a disminuir su garan-tía "limitándola a percibir en vez de tres un peso por cada saco de azúcar, y que su ofrecimiento no había sido aceptado por los síndicos. La aspiración de los síndicos, era, pues, la de postergar en absoluto el crédito preferente del acree-dor refaccionario y al convertir la corte de distrito dicha aspiración en realidad por su orden de 22 de julio último, contra la expresa voluntad del acreedor, se extralimitó en sus poderes y realizó en tal virtud un acto enteramente nulo.
La jurisprudencia americana es abundante sobre la mate-ria, y por ella se ha establecido una distinción bien marcada entre los poderes de una corte cuando interviene en la admi-nistración de una corporación cuasi pública y cuando dirige, por medio de síndico, los negocios de una corporación privada.
En el caso de Hooper v. Central Trust Co. of New York, 29 L. R. A., 262, 263, la Corte de Apelaciones de Maryland, llegó a la siguiente conclusión:.
“Los gravámenes adquiridos sobre la propiedad de individuos o de corporaciones privadas, no pueden postergarse por medio de cer-tificados de síndicos.”
En el caso de Merriam v. Victory Min. Co. et al., 60 Pac., 997, la Corte Suprema de Oregon resolvió lo que sigue:
“El derecho de una corte que -nombra un síndico a una corpo-ración para dar prioridad al pago de deudas no aseguradas, sobre el gravamen de bonos garantizados con primera hipoteca, está res-tringido a los ací-eedores de ferrocarriles, que son negocios de inte-rés público, y no puede ejercitarse para dar tal preferencia a acree-dores no asegurados de una corporación ordinaria sobre gravámenes constituidos por contratos.”
En el caso de Farmer’s Loan & Trust Co. v. Grape Creek Coal Co., 50 Fed., 481, 483, se presentó a la Corte de Circuito, S. D. Illinois, una petición para que la corte autorizara la *402expedición de certificados de-síndicos que constituyeran nn gravamen preferente sobre la propiedad de cierta corpora-ción. La petición se bizo por el síndico de la corporación, debiendo los certificados que se expidieran no exceder de $24,000, y destinándose su importe al pago de $3,428.64 para contribuciones, $6,400 para cancelar otros certificados y el resto para continuar la explotación de las minas de la corpo-ración. El 75 por ciento de los tenedores de bonos se unió a la solicitud del síndico y el 25 por ciento restante se opuso. La corte de circuito consideró ampliamente la petición, citó la jurisprudencia aplicable y negó la autorización solicitada en los siguientes términos:
“Amplias como son las facultades de una corte de equidad, no autorizan al canciller para alterar la fuerza de obligaciones solemnes y destruir derechos adquiridos. En vez de postergar hipotecas y otros gravámenes existentes sobre la propiedad de una corporación privada y de personas naturales, es el deber de la corte protegerlos y hacerlos efectivos contra todas las cargas subsiguientes. Sería dañoso extender a todas las hipotecas, el poder que recientemente se ha ejercido sobre las hipotecas constituidas sobre ferrocarriles (algunas veces con libertad desmedida), habiendo en consideración su naturaleza peculiar. Este poder no existe, y la solicitud es dene-gada.”
En ese mismo caso, al referirse al lieclio de que cuando 'se trata de corporaciones ferroviarias se ha autorizado la expedición de certificados de síndicos preferentes, el Juez Gresham, se expresa,como sigue:
“En el ejercicio de esta jurisdicción excepcional y extraordinaria, que es de origen relativamente reciente, las cortes han dictado órde-nes declarando a los certificados de síndicos primeros gravámenes sobre la propiedad hipotecada. Sin embargo, ésto se ha hecho por razones que no son aplicables a hipotecas constituidas por corpora-ciones privadas. Una corporación de ferrocarriles es una institución cuasi pública que tiene el deber de explotar su vía como una vía pública. Si la compañía se encuentra en dificultades económicas e imposibilitada dé cumplir con su deber, las cortes durante la pen-deneia de procedimientos' para la venta del ferrocarril lo explotarán *403por medio de tm síndico y declararán los gastos relacionados con dicha explotación nn gravamen preferente. Esto se hace por razón del carácter especial de la propiedad. Generalmente está hipotecada para garantizar bonos y las personas que hacen inversiones en tales garantías saben que la hipoteca grava una propiedad que ya1 está afecta a un deber público. Las corporaciones privadas no tienen ningún deber para con el público y el que continúe su explotación no es un asunto de interés público. Solamente cuando se trate de hipotecas de ferrocarriles es que la Corte Suprema de los Estados Unidos ha declarado válidas las órdenes que dan preferencia a los certificados de síndicos representativos de préstamos! ■ especiales y como ya hemos dicho solo por principios que no tienen aplicación a una hipoteca constituida por una corporación privada que no tiene ningún deber contraído para con el público. Fosdick v. Schall, 99 U. S., 235; Barton v. Barbour, 104 U. S., 126; Miltenberger v. Railroad Co., 106 U. S., 286, 1 Sup. Ct. Rep., 140; Union Trust Co. v. Railroad Co., 117 U. S., 434, 6 Sup. Ct. Rep., 809; Wood v. Trust Co., 128 U. S., 421, 9 Sup. Ct. Rep., 131; Kneeland v. Trust Co., 136 U. S., 89, 10 Sup. Ct. Rep., 950; Morgan’s, etc., Co. v. Texas Central Ry. Co., 137 U. S., 171, 11 Sup. Ct. Rep., 61.”
En el caso de Rutherford v. Pennsylvania Midland R. Co. et al., 35 Atl. Bep., 926, no obstante tratarse de un ferrocarril y de haberse solicitado la expedición de los certificados de sín-dicos por los tenedores de 491 bonos, siendo la emisión total de bonos de 510, y de haberse dictado la orden “sin perjuicio de los derechos de los tenedores de bonos que no han consen-tido y con permiso para que después pidan que sus bonos lo mismo que los de los tenedores que han consentido, estén suje-tos al gravamen preferente de los certificados de síndicos,” la Corte Suprema de Pennsylvania, al revisar los procedi-mientos dijo:
■ “Nuestra primera impresión fué que el ilustrado juez fué dema-siado legos al autorizar la emisión de los certificados del síndico para completar el ferrocarril no terminado; que el hacerlo así hubiera establecido un precedente peligroso, etc. Ordinariamente esto sería indudablemente así y no dudaríamos en expresar nuestra desapro-bación a tales procedimientos, pero al considerar más detenidamente los hechos y circunstancias especiales .y peculiares dé este caso, no *404estamos dispuestos a decir que él claramente cometió error y que los procedimientos debieran ser revocados. Nos inclinamos más a creer que el declarar con .lugar las pretensiones de los apelantes sería per-judicial a todas las partes interesadas. En cuestiones que descan-san tanto en la sana discreción de la corte sentenciadora como son los casos de esta naturaleza, nosotros no intervendremos al menos que apareciera que se lia cometido un abuso manifiesto de esa dis-creción. ’ ’
También la Corte Suprema de los Estados Unidos, aun tratándose de una compañía de ferrocarriles, procede con cautela y examina cuidadosamente el ñecño de si las partes -interesadas consintieron expresa o tácitamente la orden por virtud de la cual se autorizó la expedición de los certificados. Nos referimos al caso de Wallace v. Loomis, 97 U. S., 162, en el que la corte dijo:
‘ ‘ Los síndicos fueron autorizados por la orden nombrándolos, entre otras cosas, para reparar y explotar’ el ferrocarril y adquirir él material rodante necesario; y para estos fines, para obtener dinero a préstamo por la suma indicada en la orden y expedir los certificados de débito para ello; y la orden declaraba que tal préstamo habría de constituir un gravamen sobre la propiedad pagadero con prefe-rencia a los primeros bonos hipotecarios. Es indiscutible hoy día el poder de una corte de equidad para nombrar síndicos administra-dores de una propiedad como un ferrocarril, cuando la corte se hace cargo de ella como si se tratase de un fondo en depósito para el pago de gravámenes, y autorizar a tales síndicos para obtener el dinero necesario para la conservación y administración de la propiedad, y constituir gravamen sobre la misma para el pago de dicho préstamo, Tales actos constituyen parte de la jurisdicción que siempre ha ejer-cido la corte en virtud de la cual tiene el deber de proteger y conser-var los fondos que en concepto de depósito se le confíen. Es indu-dable que tal poder debe ejercitarse con gran cautela y si fuese posi-ble con el consentimiento y adquiescencia de las partes interesadas en los fondos. En el caso presente al parecer las partes mayormente interesadas consintieron expresamente dicha orden o no ofrecieron objeción alguna contra ella. El apelante alega que fué dictada sin notificación a los tenedores de segundos bonos hipotecarios. Pero *405propiamente Rabiando no puede alegarse ésto por razón de que los depositarios de la segunda hipoteca fueron partes en el pleito y fue-ron notificados de la solicitud y no se opusieron a que fuera conce-dida. Los tenedores de bonos estuvieron representados por sus depo-sitarios y hay que estimar que quedan obligados por sus actos por lo menos en cuanto se refiere al poder de la corte para actuar y dic-tar la orden y en cuanto los intereses de terceros que hayan actuado fundados en la misma puedan ser afectados. El apelante no pidió que se le hiciera parte en el pleito hasta varios meses después de haberse dictado la orden y cuando se hizo parte y presentó su con-testación y contrademanda pidió a la corte que continuara poseyendo la propiedad por medio de sus síndicos y que continuara dirigiéndo-los y gobernándolos en la administración, de la misma, sin indicar la más mínima objeción a los términos en que estaba concebida la orden, por la cual los síndicos existentes habían sido nombrados.”
T, por último, la misma Corte Suprema de los Estádos Unidos, dándose cuenta exacta de que la doctrina aplicada en casos de ferrocarriles se iba extendiendo demasiado y de que las cortes estaban ejercitando poderes que en realidad de'verdad no tenían, por medio del Juez Brewer, en el caso de Kneeland v. American Loan Co., 136 U. S., 89, 97, se expresó así:
“A estos hechos tenemos que decir en primer lugar que el nom-bramiento de un síndico no inviste a la corte de un poder absoluto sobre la propiedad, ni de una autoridad general para desnaturalizar gravámenes adquiridos por contrato. Por haber declarado esta corte en casos marcados y limitados que deudas no garantizadas tenían un derecho de prelaeión sobre deudas hipotecarias, parece haber nacido la idea que la corte que nombra un síndico adquiere el poder de dar preferencia a cualquier deuda de carácter general y no asegurada. Parece que se ha supuesto que una corte al nombrar un síndico puede legalmente gravar la propiedad hipotecada con el pago de cualquier deuda no garantizada. Es más, hemos sabido que algunas cortes han nombrado un síndico con la condición de que se pagasen todas las deudas no garantizadas con preferencia a los gravámenes hipote-carios que se trataban de cobrar. ¿ Puede concebirse algo que de una manera más radical destruya la santidad de las obligaciones con-*406traetuales ? El tenedor de una deuda hipotecaria sobre un ferrocarril tiene el mismo derecho a exigir y esperar de la corte que se respete la preferencia adquirida y contratada, que el tenedor de una hipo-teca sobre una finca o solar. Así pues cuando una corte nombra un síndico para un ferrocarril no tiene el derecho de imponer a esa sin-dicatura la condición de que se paguen deudas no garantizadas ex-cepto aquellas pocas que de acuerdo con la jurisprudencia de está corte se ha declarado que tienen por equidad preferencia. Nadie está obligado a vender a una compañía de ferrocarriles ni a trabajar para ella y todo el que ha negociado con una compañía cuya propiedad está hipotecada es de presumirse que lo ha hecho por la fé que tenía en su responsabilidad personal y no en la experanza de posponer pos-teriormente la preferencia de los gravámenes hipotecarios. Consti-tuye la excepción y no la regla el que la prioridad de esos gravámenes pueda ser pospuesta. Hacemos énfasis en la santidad de los gravá-menes contractuales porque parece existir la creencia creciente de que el juez en el ejercicio de sus facultades en equidad, tiene un poder discrecional sin límites para posponer gravámenes adquiridos.”
Por virtud de todo lo expuesto, procede que este Tribunal Supremo en el ejercicio de la jurisdicción que le confiere la “Ley para autorizar autos de certiorari” aprobada el 10 de marzo de 1904, Leyes de 1904, p. 173, anule la orden dic-tada el 22 de julio de 1914 por la Corte de Distrito de San Juan, Sección Ia., en el caso No. 7376, Sucesores de Abarca, S. en C., v. Central Vannina, sobre cobro de dinero y nombra-miento de síndico, autorizando la expedición de certificados de síndicos para ser cobrados con preferencia a créditos ante-riormente asegurados.

Concedida la solicitud y anulada la orden de la corte inferior de 22 de julio de 1914.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.